Exhibit 10.4

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

 

TERRITORY A

ALLIANCE SUPPORT AGREEMENT

between

SANOFI

and

BRISTOL-MYERS SQUIBB COMPANY

dated as of January 1, 1997

 

 



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

        Page  

ARTICLE I

 

DEFINITIONS

  

SECTION 1.01.

  Defined Terms    3

SECTION 1.02.

  Additional Defined Terms    8

SECTION 1.03.

  Accounting Terms    9  

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

  

SECTION 2.01.

  BMS Representations    9

SECTION 2.02.

  Sanofi Representations    11  

ARTICLE III

 

MANAGEMENT OF THE ALLIANCE

  

SECTION 3.01.

  Alliance Strategic Committee    12

SECTION 3.02.

  Alliance Functional Committees    13

SECTION 3.03.

  Finance Committee    13

SECTION 3.04.

  Manufacturing and Sourcing Committee    13

SECTION 3.05.

  Committee Composition and Decision Making    14

SECTION 3.06.

  Deadlock Resolution    14

SECTION 3.07.

  Alliance Management    16

SECTION 3.08.

  Cross-Territory Issues    16

SECTION 3.09.

  Implementation of Decisions    17

SECTION 3.10.

  Delegation    17  

ARTICLE IV

 

BUDGETARY PROCESS

  

SECTION 4.01.

  Budgetary Development    17

SECTION 4.02.

  Budgetary Deadlocks    18

SECTION 4.03.

  Out-of-Budget Situations    18

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

     Page   ARTICLE V      ADDITIONAL AGREEMENTS   

SECTION 5.01.

  Termination of Master Territory A Agreement    18

SECTION 5.02.

  Non-Competition    19

SECTION 5.03.

  Confidentiality    19

SECTION 5.04.

  Insurance    20

SECTION 5.05.

  Further Assurances    20

SECTION 5.06.

  Adverse Event Reporting    20

SECTION 5.07.

  Registration; Labeling    22

SECTION 5.08.

  Selling Efforts    22

SECTION 5.09.

  Transfer of the SNC Partnership    24   ARTICLE VI      INDEMNIFICATION   

SECTION 6.01.

  General Indemnification    24

SECTION 6.02.

  Special Indemnities    24

SECTION 6.03.

  Indemnification Procedures    25   ARTICLE VII      TERM AND TERMINATION   

SECTION 7.01.

  Term; Expiration    27

SECTION 7.02.

  Right of Country Termination    27

SECTION 7.03.

  Consequences of Country Termination    28

SECTION 7.04.

  Right of Product Termination Throughout Territory A    30

SECTION 7.05.

  Consequences of Product Termination Throughout Territory A    30

SECTION 7.06.

  Right of Alliance Termination    33

SECTION 7.07.

  Consequences of Alliance Termination    34

SECTION 7.08.

  Special Put Option    35

SECTION 7.09.

  Interim Termination Period    36

 

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

  ii

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

     Page  

ARTICLE VIII

 

MISCELLANEOUS

  

SECTION 8.01.

  Notices    37

SECTION 8.02.

  Governing Law    38

SECTION 8.03.

  Specific Performance    38

SECTION 8.04.

  Dispute Resolution    38

SECTION 8.05.

  Headings    38

SECTION 8.06.

  No Third Party Beneficiaries    39

SECTION 8.07.

  Severability    39

SECTION 8.08.

  Assignment    39

SECTION 8.09.

  Consents    39

SECTION 8.10.

  Entire Agreement    39

SECTION 8.11.

  Waivers and Amendments    39

SECTION 8.12.

  Expenses    40

SECTION 8.13.

  No Partnership or Joint Venture    40

SECTION 8.14.

  Counterparts    40

SCHEDULES

 

Schedule 1.01 (a)    Alliance Agreements Schedule 1.01(b)    Territory A
Schedule 1.01(c)    Territory B Schedule 4.01(a)-l    Template for Annual
Budgetary Targets Schedule 4.01(a)-2    Template for Long-Range Plans Schedule
5.07(b)    Trademarks to Be Used in Territory A Schedule 5.08(c)    “[*]”
Formula Schedule 7.03    “[*]” Formula

 

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

  iii

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

TERRITORY A ALLIANCE SUPPORT AGREEMENT dated as of January 1, 1997 between
Sanofi, a socièté anonyme organized under the laws of the French Republic
(“Sanofi”), and Bristol-Myers Squibb Company, a Delaware corporation (“BMS” and,
together with Sanofi, the “Parties” and, individually, each a “Party”);

W I T N E S S E T H :

WHEREAS, BMS, Sanofi and Sterling Winthrop Inc., a Delaware corporation
(“Sterling”), entered into a Development Agreement dated as of July 29, 1993
(the “Development Agreement”) concerning the development of two new chemical
entities discovered and patented by Sanofi, one known as SR 47436, with the
international non-proprietary name Irbesartan (“Irbesartan”) and one known as SR
25990C with the international non-proprietary name Clopidogrel Hydrogenosulphate
(“Clopidogrel”), each with potential ethical pharmaceutical applications in the
cardiovascular therapeutic field;

WHEREAS, BMS, Sanofi and Sterling entered into a Master Territory A Agreement
dated as of July 29, 1993 (the “Master Territory A Agreement”), for the
commercialization of the Products in Territory A (as such terms are defined
herein);

WHEREAS, pursuant to an Amended and Restated Asset Purchase Agreement dated as
of September 30, 1994 among Eastman Kodak Company, Sanofi and Sterling, Sanofi
acquired certain assets, and assumed certain obligations, of the ethical
pharmaceutical business of Sterling, including the rights and obligations of
Sterling under the Master Territory A Agreement and the Development Agreement;

WHEREAS, in accordance with Section 4.1.1 of the Master Territory A Agreement,
BMS and Sanofi have determined an appropriate legal structure to be implemented
for the commercialization of the Products in Territory A;

WHEREAS, Sanofi and BMS have formed, through their indirect wholly owned
subsidiaries, Sanofi Pharma Bristol-Myers Squibb, a société en nom collectif
organized under the laws of the French Republic (the “SNC Partnership”), to
effectuate certain of the transactions outlined in the Master Territory A
Agreement and, in furtherance thereof, the SNC Partnership will, among other
things, procure the active substance chemical bulk used in the Products, enter
into arrangements for the processing of such active substance chemical bulk and
the packaging, if applicable, of the finished Products into bottles and blister
packs, pay royalties for the use of certain patents, trademarks and know-how
necessary for the Products, coordinate the maintenance of adequate supplies of
such active substance chemical bulk and finished Products, arrange for the
distribution of finished Products by the Marketing Entities (as defined herein),
ensure the quality of finished Products, coordinate the local marketing of
finished Products and further develop the Products in Territory A;

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

WHEREAS, in furtherance of commercializing the Products in Territory A, the
Parties and their respective Affiliates intend to enter into the following
agreements:

(a) Amended and Restated Status (the “SNC By-Laws”) between BMS Investco and
Sanofi Participations for the SNC Partnership and Règlement Intérieur (the
“Règlement Intérieur”) for the SNC Partnership and its managing body, the
Territory Management Committee (the “Territory Management Committee”);

(b) a Clopidogrel Intellectual Property License and Supply Agreement (the
“Clopidogrel License and Supply Agreement”) between the SNC Partnership and
Sanofi for the license of certain patent, trademark and know-how rights for
Clopidogrel and Clopidogrel Products from Sanofi to the SNC Partnership and the
supply of active substance chemical bulk for Clopidogrel in exchange for the
payment to Sanofi of the Discovery Royalty and the Supply Payment (as such terms
are defined therein);

(c) an Irbesartan Intellectual Property License Agreement (the “Irbesartan
License Agreement”) between the SNC Partnership and Sanofi for the license of
certain patent, trademark and know-how rights for Irbesartan and Irbesartan
Products (as defined herein) from Sanofi to the SNC Partnership in exchange for
the payment to Sanofi of the Discovery Royalty (as such term is defined
therein);

(d) an Irbesartan Supply Agreement (the “Irbesartan Supply Agreement”) among
BMS, Sanofi, the SNC Partnership and their respective Affiliates for the supply
of active substance chemical bulk for Irbesartan;

(e) a Product Know-How License Agreement (the “Know-How License Agreement”)
among the SNC Partnership, Sanofi and BMS for the license of know-how developed
by Sanofi and BMS pursuant to the Development Agreement, the use of corporate
names by the SNC Partnership and the development of Irbesartan and Clopidogrel
on or after January 1, 1997 in exchange for the payment of the Development
Royalty (as such term is defined therein) to each of Sanofi and BMS;

(f) a Development Services Agreement (the “Development Services Agreement”)
among the SNC Partnership and Affiliates of Sanofi and BMS pursuant to which
such Affiliates will provide services to the SNC Partnership in connection with
the continuing development of the Products;

(g) an Irbesartan Toll Manufacturing Agreement (the “Irbesartan Toll
Manufacturing Agreement”) for the contract manufacturing of active substance
chemical bulk for Irbesartan into Irbesartan Products;

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

3

 

(h) a Clopidogrel Toll Manufacturing Agreement (the “Clopidogrel Toll
Manufacturing Agreement” and, together with the Irbesartan Toll Manufacturing
Agreement, the “Toll Manufacturing Agreements”) for the contract manufacturing
of active substance chemical bulk for Clopidogrel into Clopidogrel Products;

(i) a Purchase and Sale Agreement (the “Puerto Rico Purchase and Sale
Agreement”) among the SNC Partnership and Affiliate(s) of BMS for the sale of
active substance chemical bulk to such Affiliate(s) and the purchase of finished
Products; and

(j) a Partnership Services Agreement (the “Partnership Services Agreement”)
between the SNC Partnership and an Affiliate of Sanofi for the provision of
administrative and operating services to the SNC Partnership; and

WHEREAS, the Parties wish to enter into this Agreement to support the general
framework for the commercialization and development of the Products in Territory
A;

NOW, THEREFORE, in consideration of the mutual covenants and the terms and
conditions contained herein, and for other good, valuable and binding
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Adverse Event” means any negative symptom experienced at the time of or after
the taking of any Product of which any Party or any of its Affiliates becomes
aware, whether or not considered drag related, including, without limitation,
any side effects, injury, toxicity or sensitivity reaction, or significant
failure of expected pharmacological action, as well as instances of symptomatic
overdose, abuse or withdrawal reactions.

“Affiliate”, when used with reference to any Person, means any other Person
controlling, controlled by, or under common control with, such Person; provided,
however, that, with respect to Sanofi, the definition of Affiliate shall exclude
Elf Aquitaine and any Person not controlled by Sanofi that would be an Affiliate
of Sanofi solely by reason of its being controlled by Elf Aquitaine. For the
purposes of

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

4

 

this definition, “control” shall refer to (a) the possession, directly or
indirectly, of the power to direct the management or policies of a Person or to
veto any material decision relating to the management or policies of a Person,
in each case whether through the ownership of voting securities, by contract or
otherwise, (b) the beneficial ownership, directly or indirectly, of securities
(excluding general partnership interests) representing at least 40% of the
voting power of all outstanding voting securities of a Person or (c) the
beneficial ownership of at least 50% of the partnership interests of a general
partnership. The Parties confirm that each Co-Promotion Entity in Territory A
shall be considered to be an Affiliate of Sanofi.

“Agreement” means this Territory A Alliance Support Agreement, as originally
executed and as amended, modified, supplemented or restated from tune to time,
in accordance with Section 8.11 hereof.

“Alliance Agreements” means the agreements listed in Schedule 1.01(a) attached
hereto, as well as any other agreement entered into by any Affiliate of BMS or
Sanofi, as the case may be, in furtherance of the development and/or
commercialization of any Product in Territory A.

“Beneficial owner” has the meaning set forth in Rule 13d-3 of the U.S.
Securities Exchange Act of 1934, as amended.

“BMS Affiliate” means an Affiliate of BMS.

“Clopidogrel Product” means the product or products having as an active
ingredient Clopidogrel or any salt, ester, metabolite or pro-drug thereof.

“Co-Marketing” means, for each Product and for any country in Territory A, the
marketing of such Product in such country under two or more trademarks by the
applicable Marketing Entities.

“Co-Promotion” means, for each Product and any country in Territory A, the
marketing of such Product in such country under one trademark by me applicable
Marketing Entity.

“Competing Product” means, with respect to any Product, any other product that
[*], but which is not [*]set forth in Schedule [*] or selected for [*] by [*].

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

5

 

“Damages” means any liability (whether arising out of [*] or otherwise),
obligation, loss, fine, damages, arbitration award, settlement amount, penalty,
claim, cost or expense (including, without limitation, [*], fees and expenses
[*], but excluding any [*]). Damages shall include, without limitation, [*]
liability,[*] liability (including, without limitation, any liability relating
to [*] and damages for [*].

“Development Committee” has the meaning set forth in the Know-How License
Agreement.

“Elf Aquitaine” means Société Nationale Elt Aquitaine, a société anonyme
organized under the laws of the French Republic.

“Encumbrance” means any security interest, pledge, mortgage, lien (including,
without limitation, tax liens), charge, encumbrance, preferential arrangement or
restriction of any kind, including, without limitation, any restriction on the
use, voting, transfer, receipt of income or other exercise of any attributes of
ownership.

“Governmental Authority” means any federal, state or local or any foreign or
supranational government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.

“Irbesartan Product” means the product or products having as an active
ingredient Irbesartan or any salt, ester, metabolite or pro-drug thereof.

“License Functional Committee” has the meaning set forth in the Know-How License
Agreement.

“License_Steering Committee” has the meaning set forth in the Know-How License
Agreement.

“License Strategic Decision” has the meaning set forth in the Know-How License
Agreement.

“Line Extension” means, for each Product and with respect to development
conducted on or after January 1, 1997, any new dosage or new form of
administration of such Product.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

6

 

“Loss of Exclusivity” means the loss of exclusivity of a Product in any country
in Territory A upon the occurrence of all of the three following conditions:
(i) such Product shall have lost its marketing exclusivity (whether by virtue of
compulsory license under, or expiration, invalidity or unenforceability of, the
patents covering such Product, loss or expiration of any exclusivity conferred
de facto or de jure by any statutory marketing or data exclusivity or any other
cause); (ii) one or more Competing Products shall have been legally marketed in
such country by one or more Third Parties; and (iii) Net Sales of such Product
in such country over any period of [*] (after the conditions set forth in
sub-clauses (i) and (ii) above shall have been satisfied) shall have [*] the
level of Net Sales of such Product in such country over the immediately
preceding period of [*]).

“Major A Country” means France, Germany, Italy, Spain and the United Kingdom,
and any country in Territory A representing at least [*] of aggregate Net Sales
of both Products in Territory A, as determined from time to time by [*].

“Market Penetration” means, with respect to one or more, Competing Products in
any given country in Territory A, the number of units of such Competing Products
sold in such country, expressed as a percentage of the sum of (i) the [*] with
respect to which [*] constitute [*]and (ii) [*], in each case over a period of
[*], as reported by [*].

“Marketing Entity” has the meaning set forth under the definition Entité de
Marketing in the Règlement Intérieur.

“Net Sales” means for any given period and with respect to any Product, the
gross amount invoiced in respect thereof by the Marketing Entities to any Person
(excluding any transfers between any Party and its Affiliates for purposes of
resale, promotional use or clinical trials), less (i) quantity and/or cash
discounts, allowances and/or rebates actually allowed or given, (ii) freight,
postage and shipping insurance expenses (if separately identified in such
invoice), (iii) sales taxes directly related to the sale to the extent included
in the gross invoice price (but not including taxes assessed against the income
derived from such sale) and (iv) amounts repaid or credited on account of
rejections, outdating or the return of such Product.

“New Indication” means, for each Product and with respect to development
conducted on or after January 1, 1997, any new therapeutic use or application of
such Product.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

7

 

“Person” means any individual, partnership, firm, corporation, société anonyme,
société en nom collectif, société en participation, limited liability company,
joint venture, association, trust or other entity or any government or any
agency or political subdivision thereof, as well as any syndicate or group that
would be deemed to be a person under Section 13(d)(3) of the U.S. Securities
Exchange Act of 1934, as amended.

“Product” means a Clopidogrel Product or an Irbesartan Product, and “Products”
means both a Clopidogrel Product and an Irbesartan Product.

“Sanofi Affiliate” means an Affiliate of Sanofi.

“Sanofi Pharma” means Sanofi Pharma, a société anonyme organized and existing
under the laws of the French Republic.

“Selling Effort Remuneration” means, for each country in which there is
Co-Promotion of the Products, the aggregate remuneration paid by the
Co-Promotion Entity in such country to the local Affiliates of the Parties to
compensate them for their selling efforts, which shall be an amount equal to [*]
of Net Sales of the Products in such country, subject to adjustment, or as
otherwise determined by [*].

“Serious Adverse Event” means any Adverse Event that is life-threatening in that
such Adverse Event places the patient at risk of dying, requires
hospitalization, prolongs existing hospitalization or results in permanent
disability, birth defect, cancer or death.

“Territory” means either Territory A or Territory B and “Territories” means both
Territory A and Territory B.

“Territory A” means the countries and geographic areas described and listed in
Schedule 1.01(b) attached hereto.

“Territory B” means the countries and geographic areas described and listed in
Schedule l.01(c) attached hereto. which shall not include the United States of
America for Irbesartan Products.

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

“United States of America” means any State or Commonwealth of the United States
of America, the District of Columbia, Puerto Rico, the U.S. Virgin Islands,

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

8

 

Guam, American Samoa and any other territory, possession or military base of the
United States of America.

“U.S. GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time applied consistently throughout the
periods involved,

SECTION 1.02. Additional Defined Terms. The following additional defined terms
shall have the meanings set forth in the sections of this Agreement listed
below:

 

Defined Term

   Section Where Defined

Alliance Functional Committees

   3.02

Alliance Management

   3.07

Alliance Strategic Committee

   3.01

Alliance Strategic Decisions

   3.01

Annual Budgetary Targets

   4.01(a)

BMS

   Preamble

Breaching Party

   7.06(iii)

Clopidogrel

   Recitals

Clopidogrel License and Supply Agreement

   Recitals

Clopidogrel Toll Manufacturing Agreement

   Recitals

Concerned Party

   7.05(b)

Confidential Information

   5.03(a)

Co-Promotion Entity

   4.01(a)

Country Non-Terminating Party

   7.03

Country Terminating Party

   7.03

Covered Activities

   6.02(a)

Development Agreement

   Recitals

Development Services Agreement

   Recitals

Finance Committee

   3.02

First Party

   6.02(a)

Indemnified Party

   6.03(a)

Indemnifying Party

   6.03(a)

Indemnity Notice

   6.03(d)

Independent Firm

   7.08(a)(i)

Irbesartan

   Recitals

Irbesartan License Agreement

   Recitals

Irbesartan Supply Agreement

   Recitals

Irbesartan Toll Manufacturing Agreement

   Recitals

Know-How License Agreement

   Recitals

Long-Range Plans

   4.01(a)

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

9

 

Manufacturing and Sourcing Committee

   3.02

Master Territory A Agreement

   Recitals

Multiple

   7.08(a)

Non-Concerned Party

   7.05(b)(ii)

Non-Renewal Valuation

   7.08(a)

Notices

   8.01

Partnership Services Agreement

   Recitals

Party

   Preamble

Proposed Multiple

   7.08(a)(i)

Puerto Rico Purchase and Sale Agreement

   Recitals

Réglement Intérieur

   Recitals

Reporting Party

   5.06(b)

Revised Projection

   4.03

Safety Expert

   7.05(b)(ii)

Safety Problem

   7.04(ii)

Sanofi

   Preamble

SNC By-Laws

   Recitals

SNC Partnership

   Recitals

Sterling

   Recitals

Territory A Budget

   4.01(a)

Territory Management Committee

   Recitals

Third Party Claim

   6.03(a)

Toll Manufacturing Agreements

   Recitals

Unsatisfactory Final Outcome

   3.06(b)

SECTION 1.03. Accounting Terms. Except as otherwise specifically provided
herein, all terms herein that relate to accounting matters shall be interpreted
in accordance with U.S. GAAP.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

SECTION 2.01. BMS Representations. BMS represents and warrants each of the
following:

(a) Organization: Powers. BMS (i) is a corporation duly organized and in good
standing under the laws of the State of Delaware and (ii) has the corporate
power to execute and deliver, and to perform its obligations under, this
Agreement. Each of the BMS Affiliates that is, or will be, a party to any of the
Alliance Agreements (i) is, or will be on the date of execution of such Alliance
Agreement, a

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

10

 

corporation, general partnership or other entity duly organized and validly
existing under the laws of its jurisdiction of organization and (ii) has, or
will have on the date of execution of such Alliance Agreement, the power to
execute and deliver, and to perform its obligations, under such Alliance
Agreement.

(b) Authorization. The execution and delivery by BMS, the performance by it of
its obligations under this Agreement, the execution and delivery by each BMS
Affiliate of each Alliance Agreement entered into on the date hereof or
hereafter and the performance by each BMS Affiliate of its obligations under
such Alliance Agreement to which it is, or will be, a party (i) have been, or
will be on the date of execution of such Alliance Agreement, duly authorized by
all necessary action by BMS and each such BMS Affiliate and do not, or will not
on the date of execution of such Alliance Agreement, require the consent or
approval of the stockholders or creditors of BMS or any such BMS Affiliate,
except such consents as have been obtained, and (ii) do not, or will not on the
date of execution of such Alliance Agreement, (A) violate (x) any material
provision of law, statute, rule or regulation, (y) the certificate of
incorporation or by-laws or other constituent documents of BMS or such BMS
Affiliate or (z) any order of any court or other Governmental Authority binding
upon BMS or such BMS Affiliate or (B) violate, be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any material provisions of any indenture, agreement or other
instrument to which BMS or such BMS Affiliate is a party of by which BMS or such
BMS Affiliate or any of their properties or assets is bound.

(c) Enforceability. This Agreement and each Alliance Agreement have been, or
will be on the date of execution of such Alliance Agreement, duly executed and
delivered by BMS and each BMS Affiliate that is, or will be, a party to any
Alliance Agreement and constitute, or will constitute on the date of execution
of such Alliance Agreement, legal, valid and binding obligations of BMS and each
such BMS Affiliate, enforceable against BMS and each such BMS Affiliate in
accordance with their respective terms.

(d) Ownership of Capital Stock. BMS owns, beneficially or of record, a majority
of the aggregate voting power of the issued and outstanding voting securities,
or otherwise has the right to elect a majority of members to the Board of
Directors or similar governing body, of each BMS Affiliate that is, or will be,
a party to any Alliance Agreement or that has, or will have, a direct or
indirect majority interest in a party to any Alliance Agreement and all such
voting securities are fully paid, nonassessable and are owned free and clear of
any Encumbrance.

(e) Efficacy and Safety. BMS and each BMS Affiliate that is or will be a party
to any Alliance Agreement, to their best knowledge and belief, have not made

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

11

 

any statement to Sanofi or any Sanofi Affiliate that is or will be a party to
any Alliance Agreement regarding the efficacy or safety of any Product or any
process for manufacturing, processing or finishing such Product that is in any
material respect untrue or misleading, nor has BMS or such BMS Affiliate omitted
to disclose to Sanofi or such Sanofi Affiliates any material fact or information
regarding the efficacy or safety of any such process or Product.

SECTION 2.02. Sanofi Representations. Sanofi represents and warrants, as of the
date hereof, each of the following:

(a) Organization: Powers. Sanofi (i) is a société anonyme duly organized and
validly existing under the laws of the French Republic and (ii) has the
corporate power to execute and deliver, and to perform its obligations under,
this Agreement. Each of the Sanofi Affiliates that is, or will be, a party to
any of the Alliance Agreements (i) is, or will be on the date of execution of
such Alliance Agreement, a société anonyme, société en nom collectif or other
entity duly organized and validly existing under the laws of its jurisdiction of
organization and (ii) has, or will have on the date of execution of such
Alliance Agreement, the power to execute and deliver, and to perform its
obligations, under such Alliance Agreement.

(b) Authorization. The execution and delivery by Sanofi, the performance by it
of its obligations under this Agreement, the execution and delivery by each
Sanofi Affiliate of each Alliance Agreement entered into on the date hereof or
hereafter and the performance by each Sanofi Affiliate of its obligations under
such Alliance Agreement to which it is, or will be, a parry (i) have been, or
will be on the date of execution of such Alliance Agreement, duly authorized by
all necessary action by Sanofi and each such Sanofi Affiliate and do not, or
will not on the date of execution of such Alliance Agreement, require the
consent or approval of the stockholders or creditors of Sanofi or any such
Sanofi Affiliate, except such consents as have been obtained, and (ii) do not,
or will not on the date of execution of such Alliance Agreement, (A) violate
(x) any material provision of law, statute, rule or regulation, (y) the statuts
or other constituent documents of Sanofi or such Sanofi Affiliate or (z) any
order of any court or other Governmental Authority binding upon Sanofi or such
Sanofi Affiliate or (B) violate, be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
material provisions of any indenture, agreement, or other instrument to which
Sanofi or such Sanofi Affiliate is a party or by which Sanofi or such Sanofi
Affiliate or any of their properties or assets is bound.

(c) Enforceability. This Agreement and each Alliance Agreement have been, or
will be on the date of execution of such Alliance Agreement, duly executed and
delivered by Sanofi and each Sanofi Affiliate that is, or will be, a party to
any

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

12

 

Alliance Agreement and constitute, or will constitute on the date of execution
of such Alliance Agreement, legal, valid and binding obligations of Sanofi and
each such Sanofi Affiliate, enforceable against Sanofi and each such Sanofi
Affiliate in accordance with their respective terms.

(d) Ownership of Capital Stock. Sanofi owns, beneficially or of record, a
majority of the aggregate voting power of the issued and outstanding voting
securities, or otherwise has the right to elect a majority of members to the
Board of Directors or similar governing body, of each Sanofi Affiliate that is,
or will be, a party to any Alliance Agreement or that has, or will have, a
direct or indirect majority interest in a party to any Alliance Agreement and
all such voting securities are fully paid, nonassessable and are owned free and
clear of any Encumbrance.

(e) Efficacy and Safety. Sanofi and each Sanofi Affiliate that is or will be a
party to any Alliance Agreement, to their best knowledge and belief, have not
made any statement to BMS or any BMS Affiliate that is or will be a party to any
Alliance Agreement regarding the efficacy or safety of any Product or any
process for manufacturing, processing or finishing such Product that is in any
material respect untrue or misleading, nor has Sanofi or such Sanofi Affiliate
omitted to disclose to BMS or such BMS Affiliates any material fact or
information regarding the efficacy or safety of any such process or Product.

ARTICLE III

MANAGEMENT OF THE ALLIANCE

SECTION 3.01. Alliance Strategic Committee. In order to ensure the
implementation of the agreements set forth herein and in the Alliance
Agreements, Sanofi and BMS shall be represented by an Alliance Strategic
Committee (the “Alliance Strategic Committee”), which shall be responsible for
the following decisions (collectively, the “Alliance Strategic Decisions”):

(i) approval of Annual Budgetary Targets and Long-Range Plans, substantially in
the form of Schedules 4.01(a)-l and 4.01(a)-2 attached hereto, as well as the
Territory A Budget;

(ii) establishment of a manufacturing plan for Territory A and coordination of
such manufacturing plan with the manufacturing plan for Territory B;

(iii) selection of the commercial structures (i.e., Co-Marketing vs.
Co-Promotion) and entities to market the Products in Territory A; and

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

13

 

(iv) resolution of any disagreement of the Territory Management Committee
concerning the allocation of selling responsibilities of the local Affiliates of
the Parties in any country where there is Co-Promotion of a Product.

SECTION 3.02. Alliance Functional Committees. Subject to the general oversight
and authority of the Alliance Strategic Committee, the following functional
committees (the “Alliance Functional Committees”) are hereby established and
shall be maintained and empowered as hereinafter provided: (i) a finance
committee (the “Finance Committee”) and (ii) a manufacturing and sourcing
committee (the “Manufacturing and Sourcing Committee”).

SECTION 3.03. Finance Committee. The Finance Committee shall be responsible for
(i) proposing, implementing and modifying, as necessary, the appropriate legal
and tax operating arrangements and structures for the marketing of the Products
in each country in Territory A, (ii) establishing a calculation methodology for
allocating the Selling Effort Remuneration between the Affiliates of the Parties
in countries where there is Co-Promotion of the Products in Territory A,
(iii) proposing, implementing and modifying, as necessary, the appropriate
consolidation, reporting and sharing procedures relating to the
commercialization of the Products in Territory A, (iv) selecting the names for
the Co-Promotion Entities, (v) determining the method and amount of financing
for the SNC Partnership and the Co-Promotion Entities, (vi) determining which
countries are Major A Countries, (vii) determining the terms and conditions for
distribution arrangements in Non-Promotional Countries (as such term is defined
in the Règlemet Intérieur) in Territory A and (viii) implementing the decisions
of the Alliance Strategic Committee in Territory A. The Finance Committee shall
report and make its recommendations to the Alliance Strategic Committee.

SECTION 3.04. Manufacturing and Sourcing Committee. The Manufacturing and
Sourcing Committee shall be responsible for (i) subject to Section 3.08(b)
hereof, assuring the supply of active substance chemical bulk for Irbesartan on
the most favorable terms then available and negotiating contracts for such
supply with appropriate manufacturer(s), (ii) in the event Sanofi ceases to be
the exclusive supplier of the active substance chemical bulk for Clopidogrel,
selecting one or more alternate sources of supply for such active substance
chemical bulk, (iii) setting the manufacturing fee and the other terms and
conditions for the processing of active substance chemical bulk into finished
Products, (iv) coordinating the supply of active substance chemical bulk and
finished Products in Territory A, Territory B and, with respect to Irbesartan
and Irbesartan Products, the United States of America, (v) implementing the
decisions of the Alliance Strategic Committee and (vi) making recommendations
concerning the establishment of a manufacturing plan for Territory A and the
coordination of such plan with the manufacturing plan for Territory B. The
Manufacturing and Sourcing Committee shall report and make its recommendations
concerning the establishment of a manufacturing plan under clause (vi)

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

14

 

above to the Alliance Strategic Committee and shall report and make all other
recommendations and decisions to Alliance Management, who shall then decide
whether such recommendations should be reported to the Alliance Strategic
Committee or directly to the Territory Management Committee.

SECTION 3.05. Committee Composition and Decision Making. (a) The Alliance
Strategic Committee shall at all times consist of six (6) representatives, three
(3) of whom shall represent BMS and three (3) of whom shall represent Sanofi.
The representatives of BMS shall be the persons serving from time to time as
(i) President, Worldwide Medicines Group, (ii) Senior Vice President, Worldwide
Franchise Management and (iii) Vice President, Alliance Management. The
representatives of Sanofi shall be the persons serving from time to time as
(i) President and Executive Director, Sanofi Pharma, (ii) Senior Vice President,
Strategy, Sanofi Pharma and (iii) Vice President, Alliance Management, Sanofi
Pharma. If any such position has been modified or eliminated, the Party so
affected shall appoint an individual whose position is substantially similar to
the position so modified or eliminated. The Alliance Strategic Committee shall
have the sole power, by a consensus of the representatives of Sanofi and BMS, to
make any and all Alliance Strategic Decisions and to resolve any deadlock or
conflict arising among or within the Alliance Functional Committees that has not
been resolved by Alliance Management.

(b) Each of the Manufacturing and Sourcing Committee and the Finance Committee
shall at all times consist of any equal number of representatives of BMS and
Sanofi. All representatives of each Alliance Functional Committee shall be
senior management personnel of Sanofi, BMS or their respective Affiliates. All
recommendations and decisions made by each Alliance Functional Committee shall
be made by a consensus of the representatives of Sanofi and BMS thereon. Each
Alliance Functional Committee shall be authorized only to make recommendations
to the Alliance Strategic Committee unless, and only to the extent that, it
shall have received a specific written delegation of greater authority from the
Alliance Strategic Committee pursuant to Section 3.10 hereof; provided, however,
that each Alliance Functional Committee shall have the authority, by a consensus
of the representatives of Sanofi and BMS thereon, to make decisions on issues
within such Alliance Functional Committee’s specific scope of responsibilities
as set forth in Sections 3.03 and 3.04 hereof, respectively.

SECTION 3.06. Deadlock Resolution. (a) Each Alliance Functional Committee and
each License Functional Committee shall inform Alliance Management of any
disagreements existing within such Functional Committee and/or with any other
Functional Committee within 10 business days of such disagreement and Alliance
Management shall attempt to resolve any such disagreement by consensus. If
Alliance Management is unable to resolve any such disagreement by consensus
within 15 business days after being informed of such disagreement, Alliance
Management shall submit the matter(s) in dispute to the Alliance Strategic
Committee or the License Steering Committee, as the case may be.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

15

 

(b) If (i) the Alliance Strategic Committee is unable to agree on any Alliance
Strategic Decision, (ii) the License Steering Committee is unable to agree on
any License Strategic Decision, (iii) the Alliance Strategic Committee is unable
to resolve any disagreement arising within any Alliance Functional Committee or
among the Alliance Functional Committees or (iv) the License Steering Committee
is unable to resolve any disagreement arising within any License Functional
Committee or among the License Functional Committees, as evidenced, in each
case, by the relevant committee’s failure to agree unanimously following two
consecutive attempts at consensus, with the second attempt following the first
by not less than 10 business days (in any such case, an “Unsatisfactory Final
Outcome”), then such committee may agree unanimously to submit such
Unsatisfactory Final Outcome to non-binding arbitration on such terms as it may
unanimously agree, or either Sanofi or BMS may terminate its participation in
the commercialization of the Product to which the Unsatisfactory Final Outcome
relates in accordance with Article VII hereof:

(i) in the country(ies) affected by such Unsatisfactory Final Outcome pursuant
to Section 7.02(i) hereof;

(ii) throughout Territory A if the Unsatisfactory Final Outcome affects the
commercialization of such Product in France and any two of the other Major A
Countries pursuant to Section 7.04(i) hereof;

provided, however, that any such termination may also be elected by either Party
following the outcome of any such non-binding arbitration.

(c) Notwithstanding anything to the contrary contained in this Article III, no
Unsatisfactory Final Outcome shall be deemed to have occurred as a result of the
failure by the representatives on the Alliance Strategic Committee, the License
Steering Committee, any Alliance Functional Committee or any License Functional
Committee to agree on (i) [*] unless the actions required by [*] are no longer
permitted as a result of [*] and such change is [*] or (ii) any other matter
[*], unless it would [*], in accordance with the terms of this Agreement and the
Alliance Agreements, without [*] with respect to such matter. In the event of
the failure by the representatives on such committee to reach agreement on [*],
such committee’s [*] shall not be [*] or [*] with respect to such matter, as the
case may be, and the [*] in accordance with the framework established by such
committee’s [*] until such agreement shall have been reached, to the extent
permitted by applicable law.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

16

 

SECTION 3.07. Alliance Management. The Alliance Strategic Committee shall be
assisted in its management of this Agreement and the Alliance Agreements by an
alliance management (the “Alliance Management”), which shall be responsible for
(i) coordinating and managing processes and interfaces to ensure that integrated
business systems are in place and fully functional for the commercialization of
the Products, (ii) informing the Alliance Strategic Committee of milestones,
recommendations and decisions made by the Alliance Functional Committees and the
License Functional Committees, (iii) ensuring appropriate liaison among the
Alliance Strategic Committee, the Alliance Functional Committees, the License
Steering Committee, the License Functional Committees, the Territory Management
Committee and, to the extent necessary, with each of their respective
counterparts in Territory B, (iv) being the formal point of first recourse for
reaching a consensual solution for any disagreement arising among or within any
Alliance Functional Committee or any License Functional Committee and
(v) ensuring that minutes of each meeting of each Alliance Functional Committee,
each License Functional Committee and the Territory Management Committee are
finalized and circulated to all appropriate Persons and committees in a timely
manner. The Alliance Management shall not be a separate committee, but shall
consist of an equal number of representatives of each of BMS and Sanofi. The
initial membership of Alliance Management shall consist of the two persons
serving from time to time as Vice President, Alliance Management for each of BMS
and Sanofi Pharma. Such positions shall not be eliminated prior to the
termination of this Agreement.

SECTION 3.08. Cross-Territory Issues. (a) The Alliance Strategic Committee, the
License Steering Committee, any Alliance Functional Committee or any License
Functional Committee may agree with its counterpart committee in Territory B
that certain studies, programs or plans will benefit the sale of the Products in
Territory B as well as Territory A. In such case, such committee shall negotiate
in good faith with its counterpart committee in Territory B to allocate any
expenses related to such studies, programs or plans between the two Territories,
with the expectation that, unless otherwise agreed, such expenses shall be split
evenly between the two Territories.

(b) To the extent feasible, matters within the scope of responsibilities of the
Manufacturing and Sourcing Committee relating solely to Territory A shall be the
sole responsibility of the Manufacturing and Sourcing Committee; provided,
however, that manufacturing and sourcing issues also having an impact on
the-supply of the Products in Territory B, the commercialization of Irbesartan
Products in the United States of America or the supply of active substance
chemical bulk containing Irbesartan shall be coordinated with the manufacturing
and sourcing committee for Territory B.

(c) Each of Sanofi and BMS shall, or shall cause their respective Affiliates to,
supply approximately [*], in the aggregate, of the active substance chemical
bulk for Irbesartan required by the Parties and their Affiliates for the
manufacturing of Irbesartan

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

17

 

Products in Territory A, Territory B and the United States of America; provided,
however, that [*] shall be the [*] supplier of such bulk in Territory B and the
United States of America and the [*] supplier of such bulk in Territory A;
provided, further, that [*] shall be the [*] supplier of such bulk in Territory
A and the [*] supplier of such bulk in Territory B and the United States of
America.

SECTION 3.09. Implementation of Decisions. Each of BMS and Sanofi shall, and
shall cause their respective Affiliates (including, without limitation, the SNC
Partnership and its manager(s)) to, implement and ensure that their actions are
consistent with the decisions of the Alliance Strategic Committee, the License
Steering Committee, each Alliance Functional Committee, each License Functional
Committee and the Territory Management Committee and, furthermore, not to
dissolve the SNC Partnership other than in accordance with the terms and
conditions of the SNC By-Laws and the Règlement Intérieur.

SECTION 3.10. Delegation. The Alliance Strategic Committee may, by a consensus
of the representatives of Sanofi and BMS thereon, expressly and by written
resolution establish any other functional committee and delegate its powers to
such functional committee and/or to any then existing Alliance Functional
Committee on such terms as it deems appropriate.

ARTICLE IV

BUDGETARY PROCESS

SECTION 4.01. Budgetary Development. (a) Sanofi shall prepare and submit, or
cause to be prepared and submitted, to the Alliance Strategic Committee, (x) the
aggregate of the annual budgets for the upcoming calendar year for sales and
pre-tax profits (the “Annual Budgetary Targets”) for each Product for the
Marketing Entities in countries in Territory A that were established for the
Co-Promotion of one or both Products (each, a “Co-Promotion Entity”) and
projections for aggregate sales and aggregate pre-tax profits of the
Co-Promotion Entities for the subsequent three calendar years (the “Long-Range
Plans”) for each Product, which budgetary targets and projections shall be
substantially in the form of Schedules 4.01 (a)-1 and 4.01 (a)-2 attached
hereto, and (y) the annual budget for the SNC Partnership (the “Territory A
Budget”). The Finance Committee shall prepare such budget, budgetary targets and
projections; provided, however, that Sanofi shall have final authority to
determine the budget, budgetary targets and projections to be submitted to the
Alliance Strategic Committee. Pre-tax profits shall be calculated by [*] for
each Product, and sales shall be calculated by [*], each in accordance with the
methodology to be established by [*].

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

18

 

(b) The Alliance Strategic Committee may require Sanofi to submit any financial
information reasonably necessary for determining whether to approve the
Territory A Budget, any Annual Budgetary Target or any Long-Range Plan for any
Product.

SECTION 4.02. Budgetary Deadlocks. The Alliance Strategic Committee shall
consider and unanimously approve, by December 15 of each calendar year, the
Annual Budgetary Targets for each Product, the Long-Range Plans for each Product
and the Territory A Budget. In accordance with Section 3.06 hereof, if the
Alliance Strategic Committee cannot reach agreement with respect to any Annual
Budgetary Target, Long-Range Plan or the Territory A Budget submitted by Sanofi,
the Annual Budgetary Targets and the Territory A Budget for the current calendar
year shall carry over to the next calendar year, and the Long-Range Plans shall
remain unchanged, until the Annual Budgetary Targets, the Territory A Budget and
the Long-Range Plans for the current calendar year shall have been approved.

SECTION 4.03. Out-of-Budget Situations. During April, July and October of each
calendar year, Sanofi shall submit to the Alliance Strategic Committee a
statement providing revised annual projections of aggregate sales and pre-tax
profits for the Co-Promotion Entities for each Product for such calendar year
(which shall be calculated in the same manner as, and compared to, the Annual
Budgetary Targets for such calendar year approved by the Alliance Strategic
Committee) revised, if necessary, to take into account the actual year-to-date
results and any other relevant factors, together with an explanation of any
material revisions in the projections relative to the budgeted amounts thereof
approved by the Alliance Strategic Committee (the “Revised Projection”). To the
extent that a Revised Projection shows (or Sanofi advises BMS) that the annual
aggregate pre-tax profits of the Co-Promotion Entities in Territory A for any
Product will fall short of the annual aggregate pre-tax profit amount in the
relevant Annual Budgetary Target for such Product approved by the Alliance
Strategic Committee by [*] of such Annual Budgetary Target, BMS may, within 30
days of receipt of such Revised Projection or such notice, require Sanofi to
secure the Alliance Strategic Committee’s approval of either (i) [*]; or
(ii) [*].

ARTICLE V

ADDITIONAL AGREEMENTS

SECTION 5.01. Termination of Master Territory A Agreement. This Agreement and
the Alliance Agreements cancel and supersede the Master Territory A Agreement,
which shall terminate with effect as of the date upon which this Agreement shall
have been executed.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

19

 

SECTION 5.02. Non-Competition. During the period from and after the date hereof
until [*], each Party shall not, and shall cause its Affiliates not to, directly
or indirectly, [*].

SECTION 5.03. Confidentiality. (a) During the period from and after the date
hereof until the [*] of the expiration or early termination of this Agreement,
each of the Parties shall, and shall cause their respective Affiliates and its
and their officers, employees and advisors to, keep confidential all information
acquired from the other Party or its Affiliates, in connection with this
Agreement or the Alliance Agreements and the transactions contemplated hereby
and thereby, including the contents of this Agreement and the Alliance
Agreements, other than any information that (i) is or hereafter becomes
generally available to the public other than by reason of any default with
respect to a confidentiality obligation; (ii) was already known to the recipient
as evidenced by prior written documents in its possession; or (iii) is disclosed
to the recipient by a Third Party who is not in default of any confidentiality
obligation to the disclosing Party (such information being “Confidential
Information”).

(b) The provisions of Section 5.03(a) hereof shall not apply to Confidential
Information that (i) is submitted by the recipient to Governmental Authorities
to facilitate the issuance of marketing approvals for a Product, provided,
however, that reasonable measures shall have been taken to ensure confidential
treatment of such information, (ii) is provided by the recipient to Third
Parties under appropriate terms and conditions, including confidentiality
provisions equivalent to those in this Agreement, for consulting, manufacturing
development, manufacturing, external testing and marketing trials, or (iii) is
otherwise required to be disclosed in compliance with applicable laws or
regulations or order by a court or other regulatory body having competent
jurisdiction.

(c) Each Party shall, and shall cause its Affiliates and its and their officers,
employees and advisors to, use any Confidential Information obtained by it from
the other Party or its Affiliates in connection with this Agreement and the
Alliance Agreements, solely in connection with the commercialization of the
Products and the transactions contemplated hereby and thereby.

(d) Except as required by applicable law, neither of the Parties shall issue a
press release or make a public announcement that has, as its major focus, any
aspect of the commercialization of the Products, without the prior written
approval of the other Party, which approval shall not be unreasonably withheld.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

20

 

SECTION 5.04. Insurance. Each of the Parties shall maintain, or shall cause to
be maintained with respect to itself and each of its Affiliates that is a party
to any of the Alliance Agreements, such types and levels of insurance
(including, without limitation, general and product liability and environmental
liability insurance), which may include self-insurance, as are customary in the
pharmaceutical industry to provide coverage for the activities contemplated
hereby and thereby. Each Party shall keep the other Party informed of the
general parameters of its liability insurance program and any proposed
substantive change therein.

SECTION 5.05. Further Assurances. (a) Each Party agrees to, and to cause its
Affiliates to, execute, acknowledge, deliver, file, record and publish such
further certificates, amendments to certificates, instruments and documents, and
do all such other acts and things as may be required by law, or as may he
required to carry out the intent and purposes of this Agreement and the Alliance
Agreements.

(b) No later than September 30, 1997, BMS shall, and shall cause its Affiliates
to, assign to Sanofi all of their rights, title and interests in and to any
patent and patent application related to Irbesartan, Clopidogrel or the
Products, existing as of June 6, 1997, and shall take all reasonable actions to
ensure the filing of such assignment as soon as practicable thereafter.

SECTION 5.06. Adverse Event Reporting. (a) BMS and Sanofi shall each ensure
that, in the marketing of the Products in Territory A, it and each of its
respective Affiliates shall record, investigate, summarize and review all
Adverse Events and Serious Adverse Events. Each Party shall require that its
Affiliates, sub-licensees and distributors adhere to all requirements of local
law which relate to the reporting and investigation of Adverse Events and
Serious Adverse Events, and each Party shall require that its Affiliates,
sub-licensees and distributors keep such Party informed of such experiences.

(b) In order that each Party may be folly informed of these experiences, each
Party shall report:

 

  (i) In the case of Clopidogrel Products, to Sanofi, at:

Sanofi Pharma

82, avenue Raspail

94255 Gentilly Cedex, France

Attention: [omitted]

Facsimile: [omitted]

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

21

 

  (ii) In the case of Irbesartan Products, to BMS, at:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543 USA

Attention: Vice President, Worldwide Safety and Surveillance

Facsimile: [omitted]

all Adverse Events and Serious Adverse Events anywhere in the world; provided,
however, that Serious Adverse Events shall be reported to the relevant Person
within three (3) working days of a Party’s becoming aware of such an event (a
“Reporting Party”) and shall be reported by facsimile as provided above. The
Reporting Party shall report all other Adverse Events on a monthly basis. The
Parties shall agree on an Adverse Event reporting form that may be used by the
Reporting Party as a basis for such reports. Each Party shall promptly notify
the relevant Person of any complaint received by such Party or any of its
Affiliates in sufficient detail and in sufficient time to allow the relevant
Person to comply with any and all regulatory requirements imposed upon it in any
country. Each Party shall also advise the relevant Person of any regulatory
developments (e.g., proposed recalls, labeling and other registrational dossier
changes, etc.) affecting either Product in any country in Territory A. Each
Party shall have the right to review and/or request copies of any and all
information and reporting forms generated or received by the relevant Person set
forth above.

(c) These procedures may be modified from time to time by the Regulatory
Committee (as such term is defined in the Know-How License Agreement). In the
event that the definitions of “adverse event” and/or “serious adverse event” are
modified in the United States of America and the European Union, in accordance
with the harmonization standards of the World Health Organization or otherwise,
the Parties shall, and shall cause their respective Affiliates to, modify such
definition(s) accordingly in this Agreement and each Alliance Agreement.

(d) BMS shall be responsible for making all determinations as to how Adverse
Events and Serious Adverse Events concerning Irbesartan Products will be
reported to the appropriate Governmental Authorities and, absent manifest error,
the reporting by Sanofi and its Affiliates to such Governmental Authorities
shall conform to such determinations. Sanofi shall be responsible for making all
determinations as to how Adverse Events and Serious Adverse Events concerning
Clopidogrel Products will be reported to the appropriate Governmental
Authorities and, absent manifest error, the reporting by BMS and its Affiliates
to such Governmental Authorities shall conform to such determinations.

(e) During the term of this Agreement, BMS and Sanofi shall, and shall cause
their respective Affiliates to, disclose to the other Party any material fact or

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

22

 

information concerning the efficacy or safety of any Product or any process for
manufacturing, processing or finishing such Product and shall not omit to
disclose to the other Party any material fact or information concerning the
efficacy or safety of any such process or Product.

SECTION 5.07. Registration: Labeling. (a) The marketing registration for each
Product shall be made in the name of Sanofi (or its designees) in each country
in Territory A where such registration is required by applicable law, except
(i) in those countries where there will be Co-Marketing of the Products as
determined by the Alliance Strategic Committee, in which case, if required by
applicable law or regulation in such country, one registration shall be made in
the name of a Sanofi Affiliate and the other in the name of a BMS Affiliate,
(ii) such registration would preclude product labeling pursuant to
Section 5.07(b) hereof, or (iii) such registration would be incompatible with
the allocation of regulatory reporting and compliance responsibilities between
the Parties as determined by the Regulatory Committee.

(b) The Parties shall ensure that the label for each Product bears the name of
(i) a Co-Promotion Entity, (ii) both Parties or (iii) the Party(ies) whose sales
force is used in connection with the commercialization of such Product pursuant
to the marketing plan reviewed by the Territory Management Committee; provided,
however, that in the event only one Party’s name can appear on a label, the name
of the Marketing Entity for the Product shall be used. Notwithstanding the
above, all Product labels that otherwise do not refer to “Sanofi” shall contain
the words “Sanofi patent” or other words to the same effect. In any country in
Territory A where there is Co-Promotion of a Product, the trademark shall be the
trademark most often used by Sanofi for that Product in all of Territory A;
provided, however, that the Parties shall, or shall cause their Affiliates to,
use the trademarks listed on Schedule 5,07(b) attached hereto in the
commercialization of the Products in Territory A.

SECTION 5.08. Selling Efforts. (a) Subject to sub-clause (b) below, the Parties
shall, or shall cause their respective Affiliates to, transfer to each
Co-Promotion Entity, directly or indirectly, or shall otherwise cause to be made
available to each Co-Promotion Entity, through appropriate contractual
arrangements, the resources necessary for the marketing, promotion, sale and
distribution of the Products by such Co-Promotion Entity.

(b) For each country in Territory A where there is Co-Promotion of a Product,
the local Affiliates of the Parties shall propose, and the Territory Management
Committee shall determine, the amount of selling efforts and the allocation
thereof that each such local Affiliate will be required to provide in connection
with the commercialization of such Product; provided, however, that such
determination shall be subject to the right of each such local Affiliate to
elect act to make part or all of its selling resources available for one or both
Products in such country. Such determination shall be reviewed, and if necessary
revised, on an annual basis to take into account the evolution of such local
Affiliates’

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

23

 

respective selling resources. In each country, the allocation and amount of
proposed selling efforts shall be determined on the basis of the following
criteria, in the following order of priority:

(i) primary consideration shall be given to devising a selling force and
strategy that will be the most effective from a commercial and economic
perspective;

(ii) each local Affiliate shall be entitled to provide selling efforts on a [*]
basis; it being understood that any such local Affiliate may elect not to make
[*] of its selling resources available for one or both Products; and

(iii) in any country where the relevant selling resources of such local
Affiliates do not allow a [*] of selling efforts, the proposed resources of such
local Affiliate with [*] resources in such country shall be used to the [*], but
only up to [*] of such resources that are made available by such local Affiliate
for such Product.

(c) For each country in Territory A where there is Co-Promotion of a Product,
the Finance Committee shall determine the calculation methodology for allocating
Selling Effort Remuneration between the Parties’ local Affiliates in proportion
to the actual selling efforts of such local Affiliates in each calendar year and
shall set forth such methodology in a marketing and operating services agreement
among the Co-Promotion Entity for such country and such local Affiliates;
provided, however, that [*] of Selling Effort Remuneration shall be [*] to any
such local Affiliate for that portion of the selling efforts undertaken by such
local Affiliate in excess of [*] for such local Affiliate; provided, further,
that such methodology shall include a [*] formula set forth in Schedule 5.08(c)
attached hereto to [*] in the allocation of Selling Effort Remuneration between
such local Affiliates and to take into account [*]; provided, further, that upon
Loss of Exclusivity of a Product in any country in Territory A, the Selling
Effort Remuneration attributable to such country which had been [*] to each such
local Affiliate shall be [*] on the basis of [*]:

[*]

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

24

 

SECTION 5.09. Transfer of the SNC Partnership. Each Party shall cause its
Affiliate that is a partner of the SNC Partnership to consent to the transfer by
any other partner therein of any or all of such partner’s rights under the SNC
By-Laws, including all or a portion of such partner’s participation therein, and
under the Règlement Intérieur to Sanofi, BMS or any of their respective
Affiliates; provided, however, that in any such event the transferor shall
remain liable for the obligations of the transferee under the SNC By-Laws and
the Règlement Intérieur.

ARTICLE VI

INDEMNIFICATION

SECTION 6.01. General Indemnification. Each Party shall indemnify and hold
harmless the other Party and its Affiliates against any Damages (whether or not
incurred in connection with a Third Party Claim) arising out of or resulting
from (i) any inaccuracy of any representation or any breach of any warranty of
such Party contained in Article II hereof or (ii) the failure by such Party or
its Affiliates to comply in any material respect with any of the covenants or
agreements of this Agreement, the Development Agreement or any of the Alliance
Agreements. The indemnity in this Section 6.01 shall be the exclusive remedy for
any matter referred to in clause (i) above.

SECTION 6.02. Special Indemnities. (a) From and after July 29, 1993, subject to
Section 6.02(b) hereof, each Party (the “First Party”) shall indemnify and hold
harmless the other Party or any of its Affiliates for [*] of any Damages
incurred by such other Party or its Affiliates to any Third Party in any country
in Territory A in connection with (i) the preparation of the commercialization
of a Product, (ii) the manufacture of the active substance chemical bulk used in
the Products, (iii) the manufacture of the Products (i.e., the transformation of
the active substance chemical bulk into finished, packaged and labeled
Products), (iv) the marketing, promotion, sale and distribution of the Products
or (v) any other activity undertaken by such other Party or its Affiliates in
connection with the transactions contemplated by this Agreement (collectively,
the “Covered Activities”), but, in each case, only to the extent relating to the
Products; provided, however, that the indemnification provisions of this
Section 6.02(a) shall not apply to Damages arising out of, or resulting from,
(x) [*] in which [*] or (y) any claim relating to [*] in any given country based
on facts arising during the period in which [*].

(b) No indemnity shall be due or payable pursuant to Section 6.02(a) hereof to
the extent that fee Damages for which an indemnity is sought are attributable to
(i) the negligence, bad faith, or willful misconduct of the Party seeking the
indemnity (or of

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

25

 

any of its Affiliates (which, solely for the purposes of this
Section 6.02(b)(i), shall not include the proviso in the first sentence of the
definition of “Affiliate”)), (ii) the failure by such Party (or any of its
Affiliates) to comply with the terms of this Agreement or any of the Alliance
Agreements or any other agreement entered into pursuant hereto or thereto or
(iii) any inaccuracy of any representation or any breach of any warranty made by
such Party in Article II hereof.

(c) From and after July 29, 1993, the First Party shall indemnify and hold
harmless the other Party or any of its Affiliates for all Damages incurred by
such other Party or its Affiliates in any country in Territory A to the extent
such Damages are attributable to (i) the business and operations of the First
Party and its Affiliates that are not related to, or used in connection with,
the Covered Activities, (ii) acts or omissions of the First Party and its
Affiliates occurring prior to July 29, 1993 or (iii) a condition of the business
and operations of the First Party or its Affiliates existing prior to July 29,
1993.

SECTION 6.03, Indemnification Procedures. All claims for indemnification under
this Agreement shall be asserted and resolved as follows:

(a) A Party or an Affiliate of a Party claiming indemnification under this
Agreement (the “Indemnified Party”) shall promptly notify the Party from whom
indemnification is sought (the “Indemnifying Party”) of any claim by a Third
Party or claims asserted against the Indemnified Party that could give rise to a
right of indemnification under this Agreement (a “Third Party Claim”). The
Indemnifying Party shall have the right to defend, at its sole cost and expense,
such Third Party Claim, on its own behalf and on behalf of the Indemnified
Party, by all appropriate proceedings, which proceedings shall be prosecuted
diligently by the Indemnifying Party to a final conclusion or settled at the
discretion of the Indemnifying Party; provided, however, that the Indemnifying
Party may not enter into any compromise or settlement that involves equitable
relief against the Indemnified Party unless the Indemnified Party consents
thereto, which consent shall not be unreasonably withheld. If requested by the
Indemnifying Party, the Indemnified Party shall agree, at the sole cost and
expense of the Indemnifying Party (excluding the internal costs and expenses of
the Indemnified Party), to cooperate with the Indemnifying Party and its counsel
in contesting any Third Party Claim that the Indemnifying Party elects to
contest, including, without limitation, the making of any related counterclaim
against the Person asserting the Third Party Claim or any cross-complaint
against such Person.

(b) Notwithstanding the Indemnifying Party’s election to assume the defense of
any Third Party Claim, the Indemnified Party shall have the right to employ
separate counsel and to participate in the defense of such Third Party Claim,
and shall bear the costs and expenses of such separate counsel, if (i) the use
of counsel chosen by the Indemnifying Party to represent both the Indemnifying
Party

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

26

 

and the Indemnified Party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
Third Party claim include both the Indemnifying Party and the Indemnified Party,
and the Indemnified Party shall have reasonably concluded that there may be a
legal defense available to it which is different from or additional to the
defenses available to the Indemnifying Party (in which case the Indemnifying
Party shall not have the right to assume the defense of such Third Party Claim
on behalf of the Indemnified Party), (iii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of the institution
of such Third Party Claim or (iv) the Indemnifying Party authorizes the
Indemnified Party to employ separate counsel at its own cost and expense.

(c) If the Indemnifying Party fails to notify the Indemnified Party within 30
days after receipt of notice in accordance with Section 6.03(a) hereof that the
Indemnifying Party elects to defend the Indemnified Party pursuant to this
Section 6.03, or if the Indemnifying Party elects to defend the Indemnified
Party pursuant to this Section 6.03 but fails to defend or settle the Third
Party Claim diligently and promptly, then the Indemnified Party shall have me
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
promptly and vigorously defended by the Indemnified Party to a final conclusion
or settled at the discretion of the Indemnified Party.

(d) In the event that any Indemnified Party shall have a claim against any
Indemnifying Party under Section 6.01 or 6.02(c) that does not involve a Third
Party Claim or knowledge of facts which could give rise to such a claim, the
Indemnified Party shall provide the Indemnifying Party with a written notice
(the “Indemnity Notice”) describing in reasonable detail the nature of the
claim, an estimate, if reasonably practicable, of the amount of Damages
attributable to such claim and the basis of the Indemnified Party’s request for
indemnification under this Agreement. If the Indemnifying Party does not contest
the Indemnity Notice within 60 days from its receipt, then the claim specified
in the Indemnity Notice shall be deemed a liability of the Indemnifying Party;
provided, however, that if the Indemnifying Party contests such claim within 60
days of its receipt, such dispute shall be resolved by arbitration in accordance
with Section 8,04 hereof.

(e) Notwithstanding anything to the contrary in this Article VI, no claim may be
asserted of any action commenced against either Party for the inaccuracy of any
representation or warranty or the breach of any covenant or agreement contained
herein, unless written notice of such claim or action is received by the
Indemnifying Party describing in reasonable detail the facts and circumstances
with respect to the

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

27

 

subject matter of such claim or action on or prior to the second anniversary of
the expiration or early termination of this Agreement.

ARTICLE VII

TERM AND TERMINATION

SECTION 7.01. Term: Expiration. (a) The term of this Agreement, with respect to
each Product, shall commence on the date hereof and shall expire on the later of
(i) the 15th anniversary of the first commercial sale of such Product and
(ii) such date as the last patent relating to such Product effective in any
country in Territory A shall have expired and all other de jure exclusivity
available for such Product shall have ended. Thereafter, the term of this
Agreement may be renewed with respect to such Product for successive three-year
terms, by the mutual agreement of the Parties, no later than 24 months prior to
the expiration of the term then in effect.

(b) Notwithstanding anything to the contrary contained herein, this Agreement
shall automatically terminate upon the earliest of (i) termination of the
commercialization of both Products throughout Territory A pursuant to
Section 7.06 hereof, (ii) termination of the commercialization of both Products
throughout Territory A as the result of a Safety Problem affecting both
Products, (iii) the mutual written consent of the Parties or (iv) the purchase
and sale of the rights and interests specified in the special put option
pursuant to Section 7.08 hereof.

(c) Expiration or early termination of this Agreement pursuant to this Article
VII shall be without prejudice to any rights which shall have accrued to the
benefit of any Party prior to such expiration or early termination. Such
expiration or early termination shall not relieve any Party from its obligations
which are expressly indicated to survive the expiration or early termination of
this Agreement. All of the Parties’ rights and obligations under this Article
VII and under Sections 5.02, 5.03, 5.06, 6.01, 6.02, 6.03, 8.02, 8.03, 8.04 and
8.12 shall survive such expiration or early termination for the applicable
period, if any.

SECTION 7.02. Right of Country Termination. Either Party may cause the
termination of the commercialization of any Product(s) in any country(ies) in
Territory A, by Notice to the other Party, in the event of:

(i) the occurrence of an Unsatisfactory Final Outcome affecting such country
(ies), in accordance with Section 3.06 hereof;

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

28

 

(ii) the adjustment of the Discovery Royalty pursuant to the Clopidogrel License
and Supply Agreement and the Irbesartan License Agreement, as the case may be;
provided, however, that the sum of the Discovery Royalty and the Cost of Bulk
and/or the Supply Payment (as such terms are defined therein and in the
Irbesartan Supply Agreement) for such Product in such country(ies) (computed
over [*] and expressed as a percentage of [*]) represents, in the case of
Clopidogrel Products, [*] of Net Sales thereof in such country(ies) or, in the
case of Irbesartan Products, [*] of Net Sales thereof in such country (ies), in
each case computed over such [*].

SECTION 7.03. Consequences of Country Termination. In the event that one Party
(the “Country Terminating Party”) exercises its right to terminate the
commercialization of any Produc(s) in any country(ies) pursuant to Section 7.02
hereof, the other Party (the “Country Non-Terminating Party”) may, by Notice to
the Country Terminating Party, elect:

(i) also to terminate its participation in the commercialization of such
Product(s) in such country(ies), in which event:

(A) the Parties shall, and shall cause their respective Affiliates to, amend and
restate this Agreement and each Alliance Agreement to terminate (1) the
commercialization of such Product(s) in such country(ies) and the grant of
rights with respect thereto and (2). all arrangements for such Product(s)
existing between and among the SNC Partnership, the Marketing Entity(ies) in
such country(ies) and the local Affiliate(s) of BMS and Sanofi in such
country(ies) (including, without limitation, all distribution arrangements);

(B) the Parties shall, and shall cause their respective Affiliates to, sell,
license or otherwise dispose of to the highest offeror (which could include
either Party): (1) all intellectual property rights owned by or licensed to the
SNC Partnership (with a right to sub-license to its Affiliates and, with the
Parties’ prior consent (which shall not be unreasonably withheld), to Third
Parties) to make, have made, use and sell such Product(s) in such country(ies)
for the duration of all relevant patents for such Product(s) in such
country(ies), and (2) a right to a sufficient supply of active substance
chemical bulk or finished goods for such Produc(s) for such country(ies) from
Sanofi, BMS, their respective Affiliates or Third Parties [*], each on terms and
conditions to be determined by [*] and/or [*]; and

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

29

 

(C) the proceeds, if any, of such sale, license or other disposition shall be
distributed to the Parties in accordance with [*] with the amounts pertaining
only to [*] being considered.

(ii) to proceed alone with the commercialization of such Product(s) in such
country(ies), in which event:

(A) the Parties shall, and shall cause their Affiliates to amend and restate
this Agreement and each Alliance Agreement to terminate (1) the
commercialization of such Product(s) in such country(ies) and the grant of
rights with respect thereto and (2) all arrangements for such Product(s)
existing between and among the SNC Partnership, the Marketing Entity(ies) in
such country(ies) and the local Affiliate(s) of BMS and Sanofi in such
country(ies) (including, without limitation, all distribution arrangements);

(B) the Parties shall, and shall cause their respective Affiliates to, grant the
Country Non-Terminating Party an exclusive license under all intellectual
property rights owned by or licensed to the SNC Partnership (with a right to
sub-license to its Affiliates and, with the Country Terminating Party’s prior
consent (which consent shall not be unreasonably withheld), to Third Parties) to
make, have made, use and sell the Product(s) in such country(ies) for the
duration of all relevant patents in such country(ies), as well as provide the
Country Non-Terminating Party with the right to a sufficient supply of active
substance chemical bulk or finished goods for such Product(s) for such
country(ies) from Sanofi, BMS, their respective Affiliates or Third Parties on
economic terms substantially similar to those then applicable to the Marketing
Entity(ies) for such country(ies), each on terms and conditions to be determined
by the Finance Committee and/or the Manufacturing and Sourcing Committee;

(C) the Country Non-terminating Party shall pay directly to the Country
Terminating Party [*] of such Product(s) in such country(ies); provided,
however, that (i) no [*] shall be payable during the [*] immediately following
the launch of such Product(s) in such country(ies), (ii) [*] shall be reduced by
[*], following the Loss of Exclusivity of such Product(s) in such country(ies)
pursuant to the Irbesartan License Agreement or the Clopidogrel License and
Supply Agreement, as the case may be, and (iii) [*] shall be in lieu of [*]
other amounts otherwise payable to the Country Non-Terminating Party or its
Affiliates with respect to such Product(s) in such country(ies) pursuant to this
Agreement or

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

30

 

any Alliance Agreement; provided, however, that, if [*] or any of its successors
or assigns is the Country Terminating Party, [*] shall pay to [*] (or any such
successor or assign) [*] for such Product(s) in such country(ies) (as such term
is defined in the Irbesartan License Agreement or the Clopidogrel License and
Supply Agreement, as the case may be); and

(D) the Country Non-Terminating Party shall also pay to the applicable supplier
of active substance chemical bulk of finished goods for such Product(s) an
amount to be determined by [*] and [*] in accordance with this Section 7.03(ii).

SECTION 7.04. Right of Product Termination Throughout Territory A. Either Party
may cause the termination of the commercialization of any Product throughout
Territory A, by Notice to the other Party, in the event of:

(i) the occurrence of an Unsatisfactory Final Outcome that affects the
commercialization of such Product in France and any two of the other Major A
Countries; or

(ii) a determination by either Party that the commercialization of such Product
should be suspended for safety reasons that it believes in good faith justify
such suspension (a “Safety Problem”), subject to Section 7.05(b) hereof.

SECTION 7.05. Consequences of Product Termination Throughout Territory A. (a) In
the event of termination of the commercialization of any Product throughout
Territory A as a result of an Unsatisfactory Final Outcome with respect to such
Product:

(i) the Parties shall, and shall cause their Affiliates to, amend and restate
this Agreement and each Alliance Agreement to terminate the commercialization of
such Product in Territory A, including all decision-making by the Alliance
Strategic Committee, the License Steering Committee, the Alliance Functional
Committees and the License Functional Committees with respect to such Product;

(ii) the Parties shall, and shall cause their respective Affiliates to,
terminate all arrangements for such Product existing between and among the SNC
Partnership, the Marketing Entities in Territory A and the local Affiliates of
BMS and Sanofi in Territory A (including, without limitation, all distribution
arrangements);

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

31

 

(iii) the Parties shall, and shall cause their respective Affiliates to, sell,
license or otherwise dispose of to the highest offeror (which could include
either Party), on terms and conditions to be determined by the Finance Committee
and/or the Manufacturing and Sourcing Committee (A) all intellectual property
rights owned by or licensed to the SNC Partnership (with a right to sub-license
to its Affiliates and, with the Parties’ prior consent (which shall not be
unreasonably withheld), to Third Parties) to make, have made, use and sell such
Product in Territory A for the duration of all relevant patents for such Product
in Territory A and (B) at the option of such offeror, an assignment of the
rights and obligations for the supply of active substance chemical bulk under
the Clopidogrel License and Supply Agreement or the Irbesartan Supply Agreement,
as the case may be, which supply obligation shall continue for one year
following such assignment;

(iv) in the event the highest offeror is any Person other than Sanofi or its
Affiliates, the Know-How License Agreement, the Irbesartan License Agreement,
the Irbesartan Supply Agreement and/or the Clopidogrel License and Supply
Agreement, as the case may be, shall each be amended, on terms and conditions
reasonably acceptable to Sanofi, to provide for those terms and conditions that
are then customary in the pharmaceutical industry for such agreements,
including, without limitation, provisions for confidentiality, indemnification
and termination for material breach, as well as a diligence requirement that the
offeror use reasonable commercial efforts to actively promote such Product (and
the remedy for breach of such diligence requirement shall be termination of such
amended and restated agreement); and

(v) the proceeds of such sale, license or other disposition shall be distributed
to the Parties in accordance with the formula set forth in Schedule 7.03
attached hereto with the amounts pertaining only to such Product in Territory A
being considered.

(b) In the event that one Party (the “Concerned Party”) determines that the
commercialization of any Product should be suspended because of a Safety
Problem, if:

(i) the other Party also agrees that such Safety Problem justifies such
termination, then the Parties (A) shall discontinue the commercialization of
such Product by any means anywhere in the world and (B) shall, and shall cause
their respective Affiliates to, amend and restate this Agreement and each
Alliance Agreement to delete any reference to the manufacture, development or
commercialization of such Product; it being understood that this sub-clause
(i) also shall be available to such other Party after the non-binding
determination of the Safety Expert pursuant to sub-clause (ii) below; or

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

32

 

(ii) the other Party (the “Non-Concerned Party”) does not agree that such Safety
Problem exists with respect to such Product, the Parties shall promptly seek the
non-binding advice of an independent expert mutually selected by the Parties
(the “Safety Expert”) and if:

(A) the Safety Expert determines that such Safety Problem, if any, does not
justify termination of the commercialization of such Product, then the Concerned
Party shall be deemed to have elected to terminate its participation in the
commercialization of such Product throughout Territory A and, if the
Non-Concerned Party elects to continue its commercialization of such Product,
(1) the Parties shall, and shall cause their respective Affiliates to, amend and
restate this Agreement and each Alliance Agreement to delete any reference to
the manufacture, development or commercialization of such Product and the grant
of rights with respect thereto and to terminate the Clopidogrel License and
Supply Agreement, the Irbesartan Supply Agreement and/or the Irbesartan License
Agreement, as the case may be, and shall grant the Non-Concerned Party an
exclusive license under all intellectual property rights owned by or licensed to
the SNC Partnership (with a right to sub-license to its Affiliates and, with the
Concerned Party’s prior written consent (which shall not be unreasonably
withheld), to Third Parties) to make, have made, use and sell such Product in
Territory A for the duration of all relevant patents for such Product in
Territory A, (2) the Non-Concerned Party shall pay the Concerned Party [*] of
such Product in Territory A; provided, however, that (a) no [*] shall be payable
during the [*] immediately following the first commercial sale of such Product
in Territory A, (b) [*] shall be reduced following the Loss of Exclusivity of
such Product by [*] set forth in the Irbesartan License Agreement or the
Clopidogrel License and Supply Agreement, as the case may be, (c) [*] shall be
in lieu of [*] other amounts otherwise payable or attributable with respect to
such Product in Territory A and (3) the Concerned Party shall pay [*]; provided,
further, that, if [*] or any of its successors or assigns is the Concerned
Party, [*] shall pay to [*] (or any such successor or assign) [*] (as such term
is defined in the Irbesartan License Agreement or the Clopidogrel License and
Supply Agreement, as the case may be) for such Product; or

(B) the Safety Expert determines that the Safety Problem justifies termination
of the commercialization of such Product, then the Non-Concerned Party shall
(1) have the option to also terminate its participation in the commercialization
of such Product or (2) elect to proceed alone in which event the provisions of
Section 7.05(b)(ii)(A) hereof shall apply.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

33

 

SECTION 7.06. Right of Alliance Termination. Either Party may cause the
termination of the commercialization of both Products throughout Territory A, by
Notice to the other Party, in the event of:

(i) the other Party or any of its Affiliates that is a party or owns a direct or
indirect majority interest in a party to any of this Agreement, the SNC By-Laws,
the Irbesartan License Agreement, the Clopidogrel License and Supply Agreement,
the Irbesartan Supply Agreement or the Know-How License Agreement shall have
(A) voluntarily commenced any proceeding or filed any petition seeking relief
under Title 11 of the United Sates Code, French Law No. 84-148 of March 1, 1984,
French Law No. 85-98 of January 25, 1985 or any other bankruptcy, insolvency or
similar law of the United States of America, any state thereof or the French
Republic or any other applicable jurisdiction, (B) applied for or consented to
the appointment of a receiver, trustee, custodian, sequestrator, conciliator,
administrator or similar official for it or for all or substantially all of its
property, (C) filed an answer admitting the material allegations of a petition
filed against or in respect of it in any such proceeding, (D) made a general
assignment for the benefit of creditors of all or substantially all of its
assets, (E) become unable to generally, or admitted in writing its inability to,
pay all or substantially all of its debts as they become due or (F) taken
corporate action for the purpose of effecting any of the foregoing;

(ii) an involuntary proceeding shall have been commenced or any involuntary
petition shall have been filed in a court of competent jurisdiction seeking
(A) relief in respect of the other Party or any of its Affiliates that is a
party or owns a direct or indirect majority interest in a party to any of this
Agreement, the SNC By-Laws, the Irbesartan License Agreement, the Clopidogrel
License and Supply Agreement, the Irbesartan Supply Agreement or the Know-How
License Agreement, or of their property, under Title 11 of the United Sates
Code, French Law No. 84-148 of March 1, 1984, French Law No. 85-98 of
January 25, 1985 or any other bankruptcy, insolvency or similar law of the
United States of America, any state thereof or the French Republic or any other
applicable jurisdiction, (B) the appointment of a receiver, trustee, custodian,
sequestrator, conciliator, administrator or similar official for such other
Party or Affiliate or for all or substantially all of its property or (C) the
winding-up or liquidation of such other Party or Affiliate; and such proceeding
or petition shall have continued undismissed for sixty (60) days or an order or
decree approving or ordering any of the foregoing shall have continued unstayed
and in effect for thirty (30) days;

(iii) a material breach by a Party or any of its Affiliates (the “Breaching
Party”) of any material obligation contained in this Agreement, the SNC By-Laws,
the Irbesartan License Agreement, the Clopidogrel License and Supply Agreement,
the Irbesartan Supply Agreement and the Know-How License Agreement, taken as a

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

34

 

whole; provided, however, that (A) the material breach has continued for 30 days
from the date of receipt by the Breaching Party of a written notice of such
breach and (B) the Breaching Party shall not have cured such breach to the
reasonable satisfaction of the other Party or, where such breach cannot be cured
during such 30-day period, shall not have taken prompt and diligent steps within
such period to cure such breach as promptly as practicable; or

(iv) the occurrence of an Unsatisfactory Final Outcome affecting the
commercialization of both Products in France and in any two of the other Major A
Countries.

SECTION 7.07. Consequences of Alliance Termination. Upon the expiration of this
Agreement pursuant to Section 7.01 hereof (other than in the event BMS exercises
the special put option specified in Section 7.08 hereof or of a bilateral Safety
Problem termination pursuant to Section 7.05(b) hereof) or the early termination
hereof pursuant to Section 7.06 hereof:

(i) each Party shall be entitled to retain the intellectual property rights
owned by it, including, without limitation, the right to receive all amounts
payable to such Party under the Irbesartan License Agreement, the Clopidogrel
License and Supply Agreement and the Know-How License Agreement, and such
Party’s other assets used in the commercialization of the Products in Territory
A, subject to the provisions of this Section 7.07;

(ii) the Parties shall, and shall cause their respective Affiliates to,
terminate the Development Services Agreement, the Partnership Services
Agreement, as well as all arrangements and agreements of the Marketing Entities
with respect to the Products (including, without limitation, all distribution
agreements between each Marketing Entity and the SNC Partnership) and dissolve
the Alliance Strategic Committee, the License Steering Committee, each Alliance
Functional Committee and each License Functional Committee;

(iii) the Parties shall cause to be sold, licensed or otherwise disposed to the
highest offeror (which could include either Party) all of the partnership
interests in the SNC Partnership, which shall indirectly include, without
limitation, the rights and obligations of the SNC Partnership under the
Clopidogrel License and Supply Agreement, the Irbesartan Supply Agreement, the
Irbesartan License Agreement, the Know-How License Agreement, the Puerto Rico
Purchase and Sale Agreement and the Toll Manufacturing Agreements, other than
the rights to use the corporate names and trademarks containing the words “BMS”,
“Bristol-Myers Squibb” or “Sanofi”; provided, however, that any obligation to
supply active, substance chemical bulk or

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

35

 

finished Products set forth in any such agreement shall continue for one year
following such sale, license or other disposition; and

(iv) in the event the highest offeror is any Person other than Sanofi or its
Affiliates, the Know-How License Agreement, the Irbesartan License Agreement,
the Irbesartan Supply Agreement and the Clopidogrel License and Supply Agreement
shall each be amended, on terms and conditions reasonably acceptable to Sanofi,
to provide for those terms and conditions that are then customary in the
pharmaceutical industry for such agreements, including, without limitation,
provisions for confidentiality, indemnification and termination for material
breach, as well as a diligence requirement that the offeror use reasonable
commercial efforts to actively promote the Products (and the remedy for breach
of such diligence requirement shall be termination of such amended and restated
agreement); and

(v) the proceeds of such sale shall be distributed to the Parties in accordance
with the formula set forth in Schedule 7.03 attached hereto.

SECTION 7.08. Special Put Option. (a) In the event of the expiration of the term
of this Agreement pursuant to Section 7.01 (a) hereof prior to December 31, 2020
following a request by BMS to extend the term of this Agreement that is not
accepted by Sanofi, BMS shall have the right, exercisable by delivery of Notice
to Sanofi, to require Sanofi to purchase from BMS and from the relevant
Affiliates of BMS, all of the rights and interests of BMS and its Affiliates to
Irbesartan, Clopidogrel, the Products and New Indications and Line Extensions
thereof, including, without limitation, BMS’s and its Affiliates’ interests in
the SNC Partnership, the Development Agreement and the Co-Promotion Entities and
BMS’s and its Affiliates’ intellectual property rights in Irbesartan,
Clopidogrel, the Products and New Indications and Line Extensions thereof, for a
price (the “Non-Renewal Valuation”) equal to [*]. In the event that the Parties
fail to agree on [*] within 60 days of such notice of exercise:

(i) each Party shall, within 15 days of the expiration of such 60-day period,
submit to an investment banking firm not having any substantial relationship
with either Party, and reasonably acceptable to each Party (an “Independent
Firm”), a proposed [*], together with documentation supporting such [*] (each
such submission, a “[*]”);

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

36

 

(ii) if the difference between the two [*] is [*], the [*] shall be [*];

(iii) in all other cases, the Independent Firm shall select, within 15 days of
receipt of the [*] and supporting documentation, one of the [*] submitted to it
as the [*] and shall not select any other number as the [*], and such [*] shall
be the [*] used in determining the Non-Renewal Valuation and shall not be
subject to contest; and

(iv) the fees and expenses of the Independent Firm shall be split equally
between the Parties.

(b) On the date that has been mutually agreed to by the Parties, which shall be
no later than sixty (60) days after the final determination of the [*] in
accordance with this Section 7.08, (i) Sanofi shall pay an amount equal to the
Non-Renewal Valuation by wire transfer, in immediately available funds, to the
bank account of BMS notified to Sanofi at least two business days prior to the
date of such purchase and sale, (ii) BMS shall deliver or assign, to Sanofi or
its designated Affiliates, its and all of its Affiliates’ rights and interests
in Irbesartan, Clopidogrel, the Products, New Indications and Line Extensions
thereof, the SNC Partnership and each Co-Promotion Entity, together with duly
executed written instruments of transfer or assignment with respect thereto, in
form and substance reasonably satisfactory to Sanofi, (iii) the Irbesartan
Supply Agreement shall be amended and restated (x) to require BMS and its
Affiliates to supply no more than such amount of active substance chemical bulk
containing Irbesartan that was supplied by BMS and its Affiliates during the [*]
immediately preceding such date and (y) to terminate automatically, and without
further action by any party thereto, on the first anniversary of such date and
(iv) this Agreement, the Development Agreement and each Alliance Agreement
(other than the Irbesartan Supply Agreement) shall be deemed to be terminated
with effect as of such date.

SECTION 7.09. Interim Termination Period. During the period between the
occurrence of any termination event described in this Article VII and the
implementation of the consequences of such termination event, the Parties shall,
and shall cause their respective Affiliates to, continue to perform their
obligations under this Agreement and each Alliance Agreement in the ordinary
course of business consistent with prior practice.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

37

 

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Notices. All notices, requests, claims, demands and other
communications hereunder (collectively, “Notices”) shall be in writing, shall be
in the English language and shall be given or made by delivery in person, by
courier service, by facsimile (with receipt confirmed) or by registered or
certified mail (return receipt requested, with postage prepaid), to the
respective Parties at the following addresses:

 

If to BMS, to: Bristol-Myers Squibb Company P.O. Box 4000 Route 206 & Province
Line Road Princeton, NJ 08543-4000 USA Attention:    Vice President and Senior
Counsel,   

Pharmaceutical Research Institute, and

Worldwide Franchise Management and

Business Development

Facsimile:    [omitted] Attention:    Vice President, Alliance Management
Facsimile:    [omitted] with a copy to:

 

Shearman & Sterling

599 Lexington Avenue

New York, New York 10022 USA

Attention:    [omitted] Facsimile:    [omitted] If to Sanofi, to:

 

Sanofi

32-34, rue Marbeuf

75008 Paris, France

Attention:    Directeur Juridique Facsimile:    [omitted]

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

38

 

Attention:    Directeur Juridique Adjoint Facsimile:    [omitted] Attention:   
Vice President, Alliance Management Facsimile:    [omitted] with a copy to:

 

Cleary, Gottlieb, Steen & Hamilton

41, avenue de Friedland

75008 Paris, France

Attention:    [omitted] Facsimile:    [omitted]

Any Party may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 8,01. All Notices
given to any Party in accordance with the provisions of this Section 8.01 shall
be deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by facsimile, or on the date ten business days
after dispatch by certified or registered mail (postage prepaid) if mailed.

SECTION 8.02. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
executed and performed entirely in that state.

SECTION 8.03. Specific Performance. Each Party agrees that a failure by any
Party to perform its obligations under this Agreement will result in irreparable
damage, and that specific performance of such obligations may be obtained
without the posting of any bond or other security; provided, however, that the
powers of the arbitrators under this Section 8.03 shall be limited to enforcing
the obligations provided for in this Agreement as drafted,

SECTION 8.04. Dispute Resolution. All disputes between the Parties arising in
connection with this Agreement (other than those explicitly specified in
Section 3.06, 7.05(b)(ii) or 7.08 hereof) shall be finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
by three arbitrators appointed in accordance with such Rules with the
proceedings conducted in the English language in Paris, France. The president of
any arbitral tribunal shall not be a citizen of either the United States of
America or the French Republic.

SECTION 8.05. Headings. All titles or captions contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

39

 

SECTION 8.06. No Third Party Beneficiaries. Except for the provisions of Article
VI hereof relating to Indemnified Parties, this Agreement shall be binding upon,
and inure solely to the benefit of, the Parties hereto and permitted assigns,
and nothing herein, express or implied, is intended to, or shall, confer upon
any other Person any legal or equitable right, benefit or remedy of any nature
whatsoever.

SECTION 8.07. Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either Party. Upon the determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

SECTION 8.08. Assignment. This Agreement, and any or all of the rights and
obligations hereunder, may be assigned by a Party only to an Affiliate of BMS or
Sanofi in the event of a corporate reorganization (including to an entity that
becomes an Affiliate in connection with such reorganization) involving the
assumption of all or substantially all of such Party’s marketing or
manufacturing functions in Territory A by such Affiliate, in which event rights
may be assigned and obligations may be delegated to such Affiliate.

SECTION 8.09. Consents. Any consent or approval to any act or matter required
under this Agreement must be in writing and shall apply only with respect to the
particular act or matter to which such consent or approval is given, and shall
not relieve any Party from the obligation to obtain the consent or approval, as
applicable, wherever required under this Agreement to any other act or matter.

SECTION 8.10. Entire Agreement. This Agreement, the Development Agreement and
the Alliance Agreements constitute the entire agreement of the Parties with
respect to the subject matter contained herein and all prior agreements relative
thereto which are not contained herein are terminated.

SECTION 8.1l. Waivers and Amendments. No modification of or amendment to this
Agreement shall be valid unless in a writing signed by both Parties referring
specifically to this Agreement and stating the Parties’ intention to modify or
amend the same. Any waiver of any term or condition of this Agreement shall be
in a writing signed by the Party sought to be charged with such waiver referring
specifically to the term or condition to be waived, and no such waiver shall be
deemed to constitute the waiver of any other term or condition of this
Agreement.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

40

 

SECTION 8.12. Expenses. Each Party shall bear its own expenses in connection
with the negotiation and execution of this Agreement and the Alliance
Agreements.

SECTION 8.13. No Partnership or Joint Venture. This Agreement is not intended to
create, and nothing contained herein shall be construed to create, an
association, joint venture, trust or partnership, or to impose a trust or
partnership covenant, obligation or liability on or with regard to the other
Party. Each Party shall be severally responsible for its own covenants,
obligations and liabilities as herein provided. No Party shall be under the
control of, or shall be deemed to control any other Party. No Party is the legal
representative, agent, joint venturer or employee of the other Party with
respect to this Agreement for any purpose whatsoever, and no Party shall have
the right or power to bind the other Party. No Party has the right or authority
to assume or create any obligations of any kind or to make any representation or
warranty on behalf of any other Party, whether express or implied, or to bind
any other Party in any respect whatsoever. The provisions of this Agreement are
intended only for the regulation of relations between the Parties, This
Agreement is not intended for the benefit of non-Party creditors, and no rights
are granted to non-Party creditors under this Agreement.

SECTION 8.14. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement.

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

41

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

BRISTOL-MYERS SQUIBB COMPANY By:   /s/ [signature illegible]   Name:     Title:
 

 

SANOFI By:   /s/ [signature illegible]   Name:     Title:  

 

 

SS_NYL2/171613 2 (PA_1/79522 2)

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

42

 

Schedule l.0l(a)

ALLIANCE AGREEMENTS

 

1. SNC By-Laws

 

2. Règlement Intérieur

 

3. Clopidogrel License and Supply Agreement

 

4. Irbesartan License Agreement

 

5. Irbesartan Supply Agreement

 

6. Know-How License Agreement

 

7. Development Services Agreement

 

8. Toll Manufacturing Agreements

 

9. Puerto Rico Purchase and Sale Agreement

 

10. Partnership Services Agreement

 

 

79604/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule l.0l(b)

TERRITORY A1

 

Europe

 

  

Switzerland

the United Kingdom (including England,

    Wales, Scotland, Isle of Man,

    Alderney, Northern Ireland, Channel

    Islands)

Albania    Andorra    Austria    Belgium   

Former USSR (Europe) (including Russia,

    Ukraine, Belorus, Moldavia, Estonia,

    Latvia, Lithuania)

Bulgaria    Cyprus    The Czech Republic    Vatican City State Slovakia   
Former Yugoslavia (including Bosnia- Denmark   

    Herzegovina, Croatia, Macedonia

Finland   

    Montenegro, Serbia, Slovenia)

France (including Martinique,

Guadeloupe, French Guyana, French

Polynesia, New Caledonia, Reunion

and the other Overseas Departments

and Territories)

     

Africa

 

   Algeria    Angola Germany    Benin Gibraltar    Botswana Greece    Burkina
Faso Greenland    Burundi Hungary    Cambodia Iceland    Cameroon Irish Republic
   Cape Verde Islands Italy    Central African Republic Liechtenstein    Chad
Luxembourg    Comoros Malta and Gozo    Congo Monaco    Djibouti Netherlands   
Egypt Norway    Equatorial Guinea Poland    Eritrea Portugal    Ethiopia Romania
   Gabon San Marino    Gambia Spain    Ghana Sweden    Guinea

 

1

Territory A will be deemed to include any country created by the division,
consolidation or change of name of the countries listed above.

 

 

79604/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

2

 

Africa (continued)

 

  

Asia

 

Guinea-Bissau    Afghanistan Ivory Coast    Bahrain Kenya    Bangladesh Lesotho
   Bhutan Liberia    Brunei Libya    Cambodia Madagascar    China (including
Tibet, Taiwan, Macao) Malawi    Hong Kong Mali    India Mauritania    Indonesia
Mayotte    Israel Mauritius, etc.    Jordan Morocco    South Korea Mozambique   
Kuwait Namibia    Laos Niger    Lebanon Nigeria    Malaysia Occidental Sahara   
Maldive Islands Rwanda    Mongolia St. Helena    Myanmar

    Ascension

   Nepal

    Tristan de Cunha

   Oman Sao Tome & Principe    Pakistan Senegal    Philippines Seychelles   
Qatar Sierra Leone    Saudi Arabia Somalia    Singapore South Africa    Sri
Lanka Spanish Presidios (including Ceuta, Melilla)    Syria Sudan    Thailand
Swaziland    Turkey Tanzania    United Arab Emirates Togo    Former USSR (Asia)
(including RSFSR Tunisia   

    (Asia), Armenia (Hyastan),

Uganda   

    Azerbaidjan, Georgia, Turkmenistan,

Zaire   

    Uzbekistan, Tadjikistan, Kazakhstan,

Zambia   

    Kirghizia)

Zimbabwe    Vietnam    Yemen

 

 

79604/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule 1.01 (c)

TERRITORY B1

 

North America    Oceania Canada    Australia Mexico    Fiji United States of
America (including,    Kiribati

  without, limitation, Puerto Rico,

   Mariana, Caroline and

  the U.S. Virgin Islands, Guam,

  

    Marshall Islands

  American Samoa) for Clopidogrel

   Nauru

  Only

   New Zealand   

    Papua New Guinea

Central America and the West Indies    Pitcairn Islands   

    Samoa (non-U.S.)

Anguilla    Solomon Islands Antigua    Tonga Aruba    Tuvalu Bahamas    Vanuatu
Barbados    Belize    South America Bermuda    Cayman Islands    Argentina Costa
Rica    Bolivia Dominica    Brazil Dominican Republic    Chile Grenada   
Colombia Guatemala    Ecuador Haiti    Falkland Islands Honduras    Guyana
Jamaica    Paraguay Montserrat    Peru Netherlands Antilles    Surinam Nicaragua
   Uruguay Panama    Venezuela St. Kitts-Nevis    St. Lucia    St. Vincent and
the Grenadines    EI Salvador    Trinidad and Tobago    Turks and Caicos Islands
   Virgin Islands (British)   

 

1

Territory B will be deemed to include any country created by the division,
consolidation or change of name of the countries listed above.

 

 

79604/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule 4.01(a)-l

ANNUAL BUDGETARY TARGETS1

TERRITORY A

 

 

PRODUCT:

                       

($000s)

                                                          Total
Territory    Terr. A SNC
Partnership5    Total
Local JVs    Country l2    Country 22    Country 32    Country 42

Net Sales3 4

                       

Standard-Cost of Sales

                       

Other Cost of Sales

                       

ICP

                       

Management Cost, of Sales

                       

Management Gross Margin

                       

Distribution

                       

Management Gross Margin

                       

Direct Product Expenses

                       

Samples

                       

Advertising/Promotion

                       

Clinicals

                       

Salesforce

                       

Other Direct Costs

                       

Variable (Product Contribution

                       

Allocated Costs

                       

Marketing

                       

Medical

                       

Administration

                       

Other Income/Expense

                       

Interest

                       

Other*

                       

JV Profit/Loss Before Selling

                       

Effort Remuneration

                       

Selling Effort Remuneration

                       

JV Profit/Loss3

                       

 

1

To be prepared on a management information basis.

 

2

Provided for information only.

 

3

Only these items are subject to approval.

 

4

Sales information will also be provided for countries in which there is
Co-Marketing.

 

5

Includes central R&D, central marketing and other direct costs of the Territory
A SNC Partnership.

 

* Provide Detail.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule 4.02(a)-2

LONG-RANGE PLANS1

TERRITORY A

 

 

PRODUCT:               

($000s)

                                        Budget
1997    1998    Projection
1999    2000

Net Sales2 3

              

Standard Cost of Sales

              

Other Cost of Sales

              

ICP

              

Management Cost of Sales

              

Management Gross Margin

              

Distribution

              

Management Gross Margin

              

Direct Product Expenses

              

Samples

              

Advertising/Promotion

              

Clinicals

              

Salesforce

              

Other Direct Costs

              

Variable Product Contribution

              

Allocated Costs

              

Marketing

              

Medical

              

Administration

              

Other Income/Expense

              

Interest

              

Other *

              

JV Profit/Loss Before Selling

              

Effort Remuneration

              

Selling Effort Remuneration

              

JV Profit/Loss3

              

 

1

To be prepared on a management information basis.

 

2

Only these items are subject to approval.

 

3

Sales information will also be provided for countries in which there is
Co-Marketing.

 

* Provide detail

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

 

Schedule 5.07(b)

TRADEMARKS TO BE USED IN TERRITORY A

 

I. IRBESARTAN

 

 

Form of Marketing

  

 

Trademark

 

 

Co-Promotion

  

 

Aprovel

 

 

Co-Marketing

(Sanofi)

 

  

 

Aprovel

 

 

Co-Marketing

(BMS)

  

 

Karvea

 

II. CLOPIDOGREL

 

 

Form of Marketing

 

  

 

Trademark

 

 

Co-Promotion

 

  

 

Plavix

 

 

Co-Marketing

(Sanofi)

 

  

 

Plavix

 

Co-Marketing

(BMS)

 

  

 

Iscover

 

 

79604/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Schedule 5.08(c)

“[*]” FORMULA

[*]

 

 

79604/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

Schedule 7.03

“[*]” FORMULA

 

[*]    [Note: Approximately two pages of text are omitted.]

 

 

79604/PA1

 

 

 

 

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED

SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION